  

i k

 
  
   
  

AK Document 1. Filed 12/06/19,>Page 1-015)
VIL COVER SHEET Ln DF OS

bret nekier replace nor supprement the filing and service of pleadings or other papers as required by law, except as
y the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

PUINSTRUCTIONS ON NEXT PAGE OF THIS FORM)
Ag OW}

Neate

35 44 (Rev. 06/17)

The JS 44 civil cover sheet and the infor
provided by local rules of court, This f
purpose of initiating the civil docket sheet.

BE. (a) PLAINTIFFS
Jerry Pinnell, Jeremy Fernandez and Shane Perrillo

on behalf of all others similary affected,

(b) County of Residence of First Listed Plaintiff M
(EXCEPT IN OLS. PLAINTIFF CAZES)

 

DEFENDANTS
TEVA Pharmaceuticals USA, Inc., et al.

 
  
   
 
 
 

  
     
   

County of Residence of First Listed Defendant
(IN US. PLAINTH YF CASES

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE FRACT OF LAND INVOLVED,

fontgomery County |

NOTE:

(e) Attorneys (Fira Name, Address, and Tefephone Number) Attomeys (if Known)
Donald R. Reavey, Esquire (747
Capozzi Adler, P.C.

2933 North Front Street, Harrisburg, PA 174110

 

 

    
     

II, BASIS OF JURIS CTION (Place an "X" in One Box Only) Til. CITIZENSHIP OF PRINCIPAL PARTIES ¢(Ptace an “x” iv One Box for Plaintij
(For Diversity Cases Only} and One Box for Defendant)

O Ll U.S. Government 23 Federal Question PTF DEF PTF

Plamntiff U.S. Government Not a Party) Citizen of This State 1 O 1 Incorporated ov Principal Place Oo4

of Business In This State

fF 2 U.S. Government versity : Citizen of Another State 2 2 Incorporated and Principal Place o

Defendant Undicate Citizenship of Parties in Hem Hi} of Business In Another State

Citizen or Subject of a 83 {0 3 Foretgn Nation oc O64
Foreign Country

 

 

 

LZ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV. NATURE OF SUIT (etace an “x” it One Box Only) Click here for: Nature ot Suit Code Descriptions.
F ea GON TRAC Bosc oe Pe PoE DIR Te i bet = TPORPFEIPURE/PENALTY U0 BANKRUPTOV oD OTHER STATUTES
G 110 fssurance PERSONAL [NJURY PERSONALINJURY =| 625 Drug Related Seizure 6} 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine CO] 310 Airplane (J 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal OG 376 Qui Tam (21 USC
© 130 Miller Act 0 315 Airplane Product Product Liability O) 690 Other 28 USC 157 372%(a})
O 140 Negotiable Instrument Liability © 367 Health Care/ 1 400 State Reapportionment
O 150 Recovery of Overpayment | 0 320 Assault, Libel & Phavmaceutical PROPERTY RIGHTS — 2] 419 Antitrist
& Enforcement of Judgment Stander Personal Injury O 820 Copyrights 0 430 Banks and Banking
OF 154 Medicare Act O 330 Federal Employers’ Product Liabitity O 830 Patent O 450 Commerce
( 152 Recovery of Defaulted Liability © 368 Asbestos Personal C7 835 Patent - Abbreviated © 460 Deportation
Student Loans 7 340 Marine Injury Product New Drug Application 10) 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Praducs Liability 7 840 Trademark Corrupd Organizations
C153 Recovery of Overpayment Liability PERSONAL PROPERTY wo DABOR De SOCIAL SECURITY 90 480 Consumer Credit
of Veteran's Benefits OF 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 866 HEA (1395ff) O 490 Cable/Sat TV
OF £60 Stockholders’ Suits O 355 Motor Vehicle OC) 371 Trith in Lending Act {7 862 Black Lung (923) 7 856 Securities/Commodities!
OF 90 Other Contract Product Liability 0) 38 Other Personal ( 720 Labor/Management O 963 DEWC/DIWW (405{¢)) Exchange
CO £95 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVE 6 896 Other Statutory Actions
C7 £96 Franchise Enjury OC 385 Property Damage 740 Railway Labor Act O 865 RS) (495(¢)) 6 891 Agricultural Aces
7 362 Personal Injury - Praduct Liabitity 0 75h Family and Medical 17 893 Environmetital Matters
Medical Malpractice Leave Act 17 895 Freedom of Information
ere READ PROPERTY| = CIVIL RIGHTS"... |: PRISONER PETITIONS | 790 Dther Labor Litigation - REDERAL TAX SUITS Act
O 210 Land Condemnation 0 440 Other Civil Rights Rabeas Corpus: & 79f Employee Retirement 870 Taxes (U.S. Plaintiff O 896 Arbitration
OC 220 Foreclosure TF 441 Voting 7 463 Alien Detainee ncome Security Act or Defendant) 1 899 Administrative Procedure
C7 230 Rent Lease & Ejectment 0 442 Employnient 1 510 Motions to Vacat O 871 IRS—-Third Party Act/Review or Appeal of
O 240 Torts to Land 0 443 Housing’ Sentence 26 USC 7609 Agency Decision
C] 245 Tort Product Liability Accommodations 01 536 General - 0 950 Constitutionality of
C1 290 Alf Other Real Property CF 445 Amer, w/Disabilities -[ 535 Death Penalty of IMMIGRATION. 2 State Statates
Employment Other: CF 462 Naturatization Application
OF 446 Amer, w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration
Other 556 Civil Rights Actions
C7 448 Education 0 555 Prison Condition
1) 560 Civil Detainse -
Conditions of
™~ Confinement

 

 

 

 

 

 

¥. EGIN (ace an “X" in One Box Gnhy
mi iginal O2 Removed from G 3) Remanded from G4 Reinstatedor (I) 5 Transferred from © 6 Mutltidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) ‘Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity).

29 U.S.C. § 1024{b)(4} and Section 502(c}{1)(B), 29 U.S.C, § 1132(c(B)

VII. RELATED CASE(G)

 

Wi. CAUSE OF ACTION

VIE. REQUESTED IN

COMPLAINT:

 

en
Brief description of cause: { \
Failure fo comply with written request for documents from Plan Administrator
O CHECK IF THIS IS A CLASS ACTION DEMAND & CHECK YES only if dfmanded injeomplaint:
UNDER RULE 23, F.R.Cv.P. Se ES {NE3 (7) JURY DEMAND; BR Yes / ONo

EC / 6 2019

wee Te,
BAC, Of

 

(See instructions);

 

 

 

IF ANY JUDGE DOCKET NUMBER _
DATE SIGNATURE OF ATFORNEY OF RECORD é
42/05/2019 ee ee uf

  

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

 

FUDGE

MAG, JUDGE
  
 

eW-05738- MAAK § OGUMEN hy &dlgg,. 12/06/19 Page 2 of 53
572 8

2 FOR THE EASTERN BISTRICT OF PENNSYLVANIA on

 

DESIGNATION FORM

 

Address of Defendant: 1090 Horsham Road, North Wales, PA 19454
Montgomery County

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?
3, Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No

numbered case pending or within one year previously terminated action of this court?
security appeal, or pro se civil rights Yes [| No

is not related to any case now pending or within one year previously terminated action in

4, 1s this case a second or successive habeas corpus,
case filed by the same individual?

  

I certify that, to my knowledge, the within case
this court except as noted above,

 

iu aa fee
pate, 12/05/2019 CL ct 68S S Keays fr" 82498
Attorney-at-Law / Pro Se Plaintiff Attorney LD. # Gf applicable)

 

bs

 

CIVIL: (Place a Vin one category only)

 

A. Federal Question Cases: B, Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts LJ] |. Insurance Contract and Other Contracts
[] 2. FELA [| 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [| 3. Assault, Defamation
[] 4. Antitrust [C] 4. Marine Personal Injury
5, Patent L} 5. Motor Vehicle Personal Injury

H 6. Labor-Management Relations [-} 6. Other Personal Injury (Please specify).
Cl 7{ Civil Rights L} 7. Products Liability
[] & Habeas Corpus [} 8. Products Liability — Asbestos

. Securities Act(s) Cases [} % All other Diversity Cases

0. Social Security Review Cases (Please specify):
i, All other Federal Question Cases

(Please specify): ERISA

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration)

: Lo Donald R. Reavey

, counsel of record or pro se plaintiff, do hereby certify:

 

JY Pursuant to Local Civil Rule 53,2, § 3(c)} (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sun of $150,000.00 exclusive of interest and costs:

P| Relief other than monetary damages is sought.
DEC - 6 2019

*} “sy Pn) woop
pate. 12/05/2019 Lin het We Keear? f= Bo408

Attorney-ai-Law / Pro Se Plaintiff Attorney LD. # (ifapplicable)

NOTE; A trial de novo will be a trial by jury only if there has been compliance with FLR.C.P. 38.

 

Cy, 609 (5/2018)

 

 

 

 

 

 

 

 
Case 2:19-cv-05738-MAK Document1 Filed 12/06/19 Page 3 of 53
= aay
@

   

CASE MANAGEMENT TRACK DESIGNATION FORM

CIVIL ACTION

Jerry Pinnell, Jeremy Fernandez and Shane Perrilloux,
Individually and on behalf of all others similarly situated,
aintiffs

¥

TEVA Pharmaceuticals USA, Ing., Board of Directors of TEVA
Pharmaceuticals USA, Inc., Br. Sol J. Barer, Kare Schuitz Rosemary
A. Crane, Amir Elstein, Murray A. Goldberg, Jean-Michel Halfon, Gerald
M. Lieberman, Roberto A. Migone, Dr. Parry D, Nisen, Nechemia J, Peres, |
Ronit Satchi-Fainaro, TEVA Pharmaceuticals USA, Inc. Investment Committee,
And John and Jane Does 1-30,

Defendants

5738

 

NO,

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) Inthe event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus- Cases brought under 28 U.S.C. § 2241 through§ 2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits, ( )

(c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) {( )

(f) Standard Management- Cases that do not fall into any one of the other tracks.

 

 

12/5/19 Donald R. Reavey Plaintiffs
Date Attorney-at-law Attorney for
(717) 233-4101 {717} 233-4103 DonR@capozziadier.com
Telephone FAX Number E-Mail Address

UEC ~ 8 201g

(Civ. 660) 10/02

 
  
   
  

39
a

¢ ff /38-MAK Document 1 Filed 12/06/19 Page 4 of 53

   
 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF PENNSYLVANIA
)

JERRY PINNELL, JEREMY FERNANDEZ )

AND SHANE PERRILLOUX, individually )

and on behalf of all others similarly situated, )

)

 

Ot
ne?

 

Plaintiffs,

y CIVIL ACTION NO.:

)

)
TEVA PHARMACEUTICALS USA, INC., )
BOARD OF DIRECTORS OF TEVA ) CLASS ACTION COMPLAINT
PHARMACEUTICALS USA, INC.,DR. )
SOL J. BARER, KARE SCHULTZ, ) JURY TRIAL DEMANDED
ROSEMARY A. CRANE, AMIR ELSTEI, )
MURRAY A. GOLDBERG, JEAN- )
MICHEL HALFON, GERALD M. )
LIEBERMAN, ROBERTO A. MIGONE, _)
DR. PARRY D. NISEN, NECHEMIA J.)
PERES, RONIT SATCHI-FAINARO, )
TEVA PHARMACEUTICALS USA, INC.)
INVESTMENT COMMITTEE, and JOHN — )
AND JANE DOES 1-30.

Defendants.

Plaintiffs Jerry Pinnell, Jeremy Fernandez and Shane Perrilloux (“Plaintiffs”), by and
through their attorneys, on behalf of the Teva Pharmaceuticals Retirement Savings Plan (the

“Plan”),' themselves and all others similarly situated, state and allege as follows:

I. INTRODUCTION
1. This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

 

! The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C, § 1132(d)1).
However, in a breach of fiduciary duty action such as this, the Plan is nota party, Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.

 
Case 2:19-cv-05738-MAK Document1 Filed 12/06/19 Page 5 of 53

Plan’s fiduciaries, which include Teva Pharmaceuticals USA, Inc. (“Teva” or the “Company”),
the Board of Directors of Teva (“Board”) and its current and former members, and the Teva
Pharmaceuticals USA, Inc. Investment Committee and any former committees serving a similar
function (“Committee”) and its current and former members for breaches of their fiduciary duties.

2. Defined contribution retirement plans, like the Plan, confer tax benefits on
participating employees to incentivize saving for retirement. As of the end of 2015, Americans
had approximately $6.7 trillion in assets invested in defined contribution plans. See, INVESTMENT
COMPANY INSTITUTE, Retirement Assets Total $24.0 Trillion in Fourth Quarter 20/5 (Mar, 24,
2016), available at https:/Avww.ici.org/research/stats/retirement/ret_15_q4; PLAN Sponsor, 20/5
Recordkeeping Survey (June 2015), available at — http:/Avww.plansponsor.com/2015-
Recordkeeping-Survey/.

3, In a defined contribution plan, participants’ benefits “are limited to the value of
their own investment accounts, which is determined by the market performance of employee and
employer contributions, less expenses,” Tibble v, Edison Int'l, 135 8. Ct. 1823, 1826 (2015). Thus,
the employer has no incentive to keep costs low or to closely monitor the Plan to ensure every
investment remains prudent, because all risks related to high fees and poorly-performing
investments are borne by the participants.

4, To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary
duties of loyalty and prudence upon employers and other plan fiduciaries. 29 U.S.C, § 1104(a)(1).
These twin fiduciary duties are “the highest known to the law.” Sweda v. Univ. of Pennsylvania,
923 F.3d 320, 333 (3d Cir. 2019). Fiduciaries must act “solely in the interest of the participants
and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the “care, skill, prudence, and diligence” that

would be expected in managing a plan of similar scope. 29 U.S.C. § 1104(a)(1)(B).

 

 
Case 2:19-cv-05738-MAK Document1 Filed 12/06/19 Page 6 of 53

5. The Pian has nearly $2 billion dollars in assets that are entrusted to the care of the
Plan’s fiduciaries. The Plan’s assets under management qualifies it as a “jumbo” plan in the
defined contribution plan marketplace, and among the largest plans in the United States. As a
jumbo plan, the Plan had substantial bargaining power regarding the fees and expenses that were
charged against participants’ investments, Defendants, however, did not try to reduce the Plan’s
expenses or exercise appropriate judgment to scrutinize each investment option that was offered
in the Plan to ensure it was prudent.

6. Plaintiffs allege that during the putative Class Period (December 6, 2013 to June
28, 2019) Defendants, as “fiduciaries” of the Plan, as that term is defined under ERISA § 3(21)(A),
29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs, and to the other
participants of the Plan by, infer alia, (1) failing to objectively and adequately review the Plan’s
investment portfolio with due care to ensure that each investment option was prudent, in terms of
cost; and (2) maintaining certain funds in the Plan despite the availability of identical or similar
investment options with lower costs and/or better performance histories.

7. To make matters worse, Defendants failed to utilize the lowest cost share class for
many of the mutual funds within the Plan, and failed to consider collective trusts, commingled
accounts, or separate accounts as alternatives to the mutual funds in the Plan, despite their lower
fees.

8. Defendants’ mismanagement of the Plan, to the detriment of participants and
beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of
29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 7 of 53

9, Based on this conduct, Plaintiffs assert claims against Defendants for breach of the
fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).

I. JURISDICTION AND VENUE

10. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29
U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of
ERISA, 29 U.S.C, § 1001, ef seq.

11. This Court has personal jurisdiction over Defendants because they are
headquartered and transact business in this District, reside in this District, and/or have significant
contacts with this District, and because ERISA provides for nationwide service of process,

12. Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.
§ 1132(e}(2), because some or all of the violations of ERISA occurred in this District and
Defendants reside and may be found in this District. Venue is also proper in this District pursuant
to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

HI. PARTIES
Plaintiffs
13. Plaintiff Jerry Pinnell (“Pinnell”) is a citizen and resident of Phoenix, Arizona.
During his employment, Plaintiff Pinnell participated in the Plan investing in the options offered

by the Plan.

 

 

 
Case 2:19-cv-05738-MAK Document1 Filed 12/06/19 Page 8 of 53

14, Plaintiff Shane Perrilloux (“Perrilloux’”) resides in Madisonville, Louisiana.
During his employment, Plaintiff Perrilloux participated in the Plan investing in the options offered
by the Plan.

15. Plaintiff Jeremy Fernandez (“Fernandez”) resides in Hollywood, Florida. During
his employment, Plaintiff Fernandez participated in the Plan investing in the options offered by
the Plan and continues to maintain investments in the Plan until, at least, the date of the filing of
this Complaint.

16, Each Plaintiff has standing to bring this action on behalf of the Plan because each
of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are
entitled to receive benefits in the amount of the difference between the value of their accounts
currently, or as of the time their accounts were distributed, and what their accounts are or would
have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

17. Plaintiffs did not have knowledge of all material facts (including, among other
things, the investment alternatives that are comparable to the investments offered within the Plan,
comparisons of the costs and investment performance of Plan investments versus available
alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,
information regarding other available share classes, and information regarding the availability and
pticing of separate accounts and collective trusts) necessary to understand that Defendants
breached their fiduciary duties and engaged in other unlawful conduct in violation of ERISA until
shortly before this suit was filed. Further, Plaintiffs did not have and do not have actual knowledge
of the specifics of Defendants’ decision-making process with respect to the Plan, including
Defendants’ processes for selecting, monitoring, and removing Plan investments, because this
information is solely within the possession of Defendants prior to discovery. Having never

managed a jumbo 401(k) plan such as the Plan, Plaintiffs lacked actual knowledge of reasonable

5

 
Case 2:19-cv-05738-MAK Document1 Filed 12/06/19 Page 9 of 53

fee levels and prudent alternatives available to such plans. Plaintiffs did not and could not review
the Committee meeting minutes or other evidence of Defendants’ fiduciary decision making, or
the lack thereof.? For purposes of this Complaint, Plaintiffs have drawn reasonable inferences

regarding these processes based upon (among other things) the facts set forth herein.

Defendants
Company Defendant

18. Defendant Teva is incorporated under the laws of the state of Delaware and is
headquartered in North Wales, PA. The Company describes itself as a global pharmaceutical
leader and the world’s largest generic medicines producer. Teva is a wholly owned subsidiary of
Israel-based Teva Pharmaccutical Industries Ltd. Teva claims that one in every eight of the 3.88
billion generic prescriptions written in the United States is filled with a Teva product. Teva
operates more than 30 facilities across the United States and its Territories employing more than
9,500 individuals.? Teva is the Plan sponsor. See Summary Plan Description of the Teva
Pharmaceuticals Retirement Savings Plan (as of January 1, 2016) (“SPD”) at 1; see also 2018
Form 5500 at 1.

19, The Company is a fiduciary of the Plan, within the meaning of ERISA Section
3(21)(A), 29 U.S.C. § 1002(21)(A), because it exercised discretionary authority and control over

Plan management and/or authority or control over management or disposition of Plan assets.

 

* Several weeks prior to filing the instant lawsuit, Plaintiffs requested that the Plan administrator
produce meeting minutes of the relevant Plan investment committee(s) but their request was
denied,

3 See https://www.tevagenerics.com/about-teva-generics/who-we-are/ and the 2018 Form 8-4 filed
with the United States Securities and Exchange Commission for Teva Pharmaceuticals Industries
Limited, especially Exhibit 21.

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 10 of 53

20, The Company’s fiduciary status is demonstrated by its Investment Policy
Statement which provides that “[t]he Company’s Board of Directors created and appointed the
Committee to assist Teva Pharmaceuticals USA, Inc. in carrying out its fiduciary responsibility
for selecting and monitoring the investment options made available to participants and

beneficiaries in the Plan.” See, Investment Policy Statement at 2.

Board Defendants

21. Atall times, the Defendant Board and its current and/or former members performed
Plan-related fiduciary functions in the course and scope of their employment.

22. in particular, the Board appoints the members of the Committee. See, Investment
Policy Statement at 2 (“{t]he Company’s Board of Directors created and appointed the
Committee...”).

23, Under ERISA, fiduciaries with the power to appoint have the concomitant fiduciary
duty to monitor and supervise their appointees.

24. Dr. Sol J. Barer currently serves as the Chairman of the Board of Teva. Dr. Barer
joined Teva a member of its Board of Directors in January of 2015, He was appointed Chairman
of the Board of Directors on February 6, 2017,

25. Accordingly, Dr. Barer and each of the following current members of the Board all
of whom served at some point during the Class Period - Kare Schultz, Rosemary A. Crane, Amir
Elstein, Murray A. Goldberg, Jean-Michel Halfon, Gerald M. Lieberman, Roberto A. Migone, Dr.
Parry D. Nisen, Nechemia J, Peres, Ronit Satchi-Fainaro - and any member of the Board of
Directors who formerly served as a Board Member during the Class Period (referred to herein as
John and Jane Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A) during the Class Period, because each exercised discretionary

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 11 of 53

authority to appoint and monitor Plan fiduciaries who had control over Plan management and/or
authority or control over management or disposition of Plan assets.

26. Defendant Dr, Barer along with the current Board Members named above and any
unknown former Board Members who served during the Class Period, referred to here as John and
Jane Does 1-10, for Teva during the Class Period are collectively referred to herein as the “Board
Defendants.”

Committee Defendants

27. Defendant Committee was created and appointed by the Board of Directors. See,
Investment Policy Statement at 2 (“{t]he Company’s Board of Directors created and appointed the
Committee. ..’’).

28. The Committee is a named fiduciary under the Plan. According to the SPD, the
Committee “serves as Plan Administrator” and the “plan’s named fiduciary is the Plan
Administrator.” SPD at 2-3.

29, The Committee shall, among other things, “select and monitor Plan investment
options in compliance with the Employee Retirement Income Security Act (ERISA),” shall
“review, on a periodic basis, the current investment options to ensure that those options continue
to be appropriate for investment by Plan participants and beneficiaries”, shall “undertake on a
periodic basis, a review of the Plan’s overall investment program relative to the types of investment
programs then available in the marketplace to ensure that the current program remains competitive

..”, shall “develop, review (at least annually) and revise (when necessary) the guidelines
established in this Investment Policy Statement” and shall “retain, at its discretion, third-party
outside professionals to facilitate and assist with the management and investment of the Plan.”

See, Investment Policy Statement at 2 and 3.

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 12 of 53

30. The Committee has the discretionary authority to change the number of investment
options and the type of investment options from time to time. See, Investment Policy Statement
at 2 and 3. Specifically, the Committee “may add new investment funds or delete any existing
funds at any time.” SPD at 10.

31. The Committee and each of its members were fiduciaries of the Plan during the
Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because
each exercised discretionary authority over management or disposition of Plan assets.

32. The Committee and the current and former unnamed members of the Committee
during the Class Period (referred to herein as John and Jane Does 11-20), are collectively referred
to herein as the “Committee Defendants.”

Additional John and Jane Doe Defendants

33. To the extent that there are additional officers and employees of Teva who are/were
fiduciaries of the Plan during the Class Period, or were hired as an investment manager for the
Plan during the Class Period, the identities of whom are currently unknown to Plaintiffs, Plaintiffs
reserve the right, once their identities are ascertained, to seek leave to join them to the instant
action. Thus, without limitation, unknown “John and Jane Doe” Defendants 21-30 include, but
are not limited to, Teva officers and employees who are/were fiduciaries of the Plan within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) during the Class Period.

TV. THE PLAN
34. The Plan is a “defined contribution” or “individual account” plan within the
meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts
for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 13 of 53

which may be allocated to such participant’s account. Consequently, retirement benefits provided
by the Plan are based solely on the amounts allocated to each individual’s account. The Plan is
designed to allow participants to “build retirement equity for [their] future.” SPD at 5.

35, Teva established the Plan on January 1, 1967 See, SPD at 1. Over the years, as the
Company has acquired other companies, various retirement plans have merged with the Plan. The
Plan was last amended and restated as of January 1, 2019. See Teva Pharmaceuticals Retirement
Savings Plan, as amended and restated effective as of Jan. 1, 2019 (“Plan Doc”) at Sec. 1.2

36. All regular employees of Teva are generally eligible to participate in the Plan. If
an employee does not specifically elect to be part of the Plan, they will be automatically enrolled,
unless they affirmatively decline to participate. See, SPD at 6.

37. Each participant in the Plan may choose to contribute 1% to 75% of their
compensation. SPD at 6. Further, Teva will make an equal matching contribution to the account
of each Participant. SPD at 7.

38. In all, each participant’s account includes a participant’s before-tax and after-tax
contributions, rollover contributions (from a prior qualified plan or an IRA rollover), and matching
contributions. SPD at 6-8.

39. As noted above, the Committee selects the various investment options made
available to Plan participants. The following options were available to Plan participants during

the Class Period:

TRRJX
T. Rowe Price Retirement 2035

 

TRRDX
T. Rowe Price Retirement 2040

 

 

 

10

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 14 of 53

TRREX
PT. Rowe Price Retirement 2045

 

TRRMX
‘LT. Rowe Price Retirement 2050

 

TRRNX
T. Rowe Price Retirement 2055

 

TRRLX
'T. Rowe Price Retirement 2060

 

TRREX
T. Rowe Price Retirement 2005

 

TRRAX
T. Rowe Price Retirement 2010

 

TRRGX
T. Rowe Price Retirement 2015

 

TRRBX
T. Rowe Price Retirement 2020

 

TRRHX
T. Rowe Price Retirement 2025

 

TRRCX
T. Rowe Price Retirement 2030

 

PCNTX.
Fidelity® Contrafund®

 

FLPSX
Fidelity® Low-Priced Stock

 

TILCX
T. Rowe Price Inst] Large Cap Value

 

 

PJSQX
PGIM Jennison Small Company R6

 

11

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 15 of 53

CSZIX
Cohen & Steers Real Estate Securities 2.

 

VINIX
Vanguard Institutional Index I

 

VEMPX
Vanguard Extended Market Index InstlPlus

 

VBMFX
Vanguard Total Bond Market Index Inv

 

VDVIX
Vanguard Developed Markets Index Inv

 

FDIVX
Fidelity® Diversified International

 

LZEMX
Lazard Emerging Markets Equity Insti

 

JHYUX
JPMorgan High Yield R6

 

VIPSX
Vanguard Inflation-Protected Secs Inv

 

VWENX
Vanguard Wellington,,¢ Admurai,,¢

 

PRTXX
T. Rowe Price US Treasury Money

 

 

 

40, If a participant fails to make any investment allocations, their 401(k) personal
contributions and matching contributions will be invested in the “qualified default investment
alternative” that is selected by the Plan Administrator in accordance with Department of Labor

guidelines. SPD at 11.

12

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 16 of 53

4}, Plan participants are immediately 100% vested in any personal contributions they
make to the Plan but are not vested in any matching contributions made by Teva until 3 years after
service at which time they are considered 100% vested, SPD at 2.

4? As of January 1, 2018, the Plan had more than $1.9 billion in assets under

management. See 2018 Summary Annual Report for the Plan (“2018 Summary Annual Report”).

V. CLASS ACTION ALLEGATIONS

43. Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):4
All persons, except Defendants and their immediate family
members, who were participants in or beneficiaries of the Plan, at
any time between December 6, 2013 and June 28, 2019 (the “Class
Period”),

44. The members of the Class are so numerous that joinder of all members is
impractical. A total of 11,868 persons were participants in or beneficiaries of the Plan at the end
of the plan year 2018.

45. Plaintiffs’ claims are typical of the claims of the members of the Class. Like other
Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of
Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other
Class members and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all
Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

 

4 Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.

13

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 17 of 53

46, There are questions of law and fact common to the Class, and these questions
predominate over questions affecting only individual Class members. Common legal and factual
questions include, but are not limited to:

A. Whether Defendants are fiduciaries of the Plan;

B. Whether Defendants breached their fiduciary duties of loyalty and prudence
by engaging in the conduct described herein,

C, Whether the Board Defendants failed to adequately monitor the Committee

and other fiduciaries to ensure the Plan was being managed in compliance

with ERISA;
D, The proper form of equitable and injunctive relief; and
E. The proper measure of monetary relief.
47. Plaintiffs will fairly and adequately represent the Class and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no
interests antagonistic to those of other members of the Class. Plaintiffs are committed to the
vigorous prosecution of this action and anticipate no difficulty in the management of this litigation
as a class action,

48. This action may be properly certified under Rule 23(b){1). Class action status in
this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the
members of the Class would create a risk of establishing incompatible standards of conduct for
Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of
separate actions by the members of the Class would create a risk of adjudications with respect to
individual members of the Class that, as a practical matter, would be dispositive of the interests of
other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

14

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 18 of 53

49. In the alternative, certification under Rule 23(b)(2) is warranted because the
Defendants have acted or refused to act on grounds generally applicable to the Class, thereby
making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect
to the Class as a whole.

VE DEFENDANTS’ FIDUCIARY STATUS
AND OVERVIEW OF FIDUCIARY DUTIES

50. ERISA requires every plan to provide for one or more named fiduciaries who will
have “authority to control and manage the operation and administration of the plan.” ERISA §
402(a)(1), 29 ULS.C, § 1102(a)(1).

51. ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under
§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary
functions, Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority
or discretionary control respecting management of such plan or exercise any authority or control
respecting management or disposition of its assets, (ii) he renders investment advice for a fee or
other compensation, direct or indirect, with respect to any moneys or other property of such plan,
or has any authority or responsibility to do so, or (iii) he has any discretionary authority or
discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)Q), 29 U.S.C.
§ 1002(21)(A)G).

52. As described in the Parties section above, Defendants were fiduciaries of the Plan
because:

(a) they were so named; and/or
(b) they exercised authority or control respecting management or disposition of

the Plan’s assets; and/or

15

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 19 of 53

(c) they exercised discretionary authority or discretionary control respecting
management of the Plan; and/or

(d) they had discretionary authority or discretionary responsibility in the
administration of the Plan.

53. As fiduciaries, Defendants are/were required by ERISA § 404{a)(1), 29 U.S.C. §
1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the interest
of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence under
the circumstances then prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and with like aims. These
twin duties are referred to as the duties of loyalty and prudence and are “the highest known to the
law.” Sweda v. Univ. of Pennsylvania, 923 F.3d 320, 333 (3d Cir, 2019).

54, The duty of loyalty requires fiduciaries to act with an “eye single” to the interests
of plan participants. Pegram v. Herdrich, 530 U.S. 211, 235 (2000). “Perhaps the most
fundamental duty of a [fiduciary] is that he for she] must display . . . complete loyalty to the
interests of the beneficiary and must exclude all selfish interest and all consideration of the interests
of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted). Thus, “in
deciding whether and to what extent to invest in a particular investment, a fiduciary must ordinarily
consider only factors relating to the interests of plan participants and beneficiaries . ... A decision
to make an investment may not be influenced by [other] factors unless the investment, when judged
solely on the basis of its economic value to the plan, would be equal or superior to alternative
investments available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716,
at *3 (Dec. 19, 1988) (emphasis added).

55. In effect, the duty of loyalty includes a mandate that the fiduciary display complete

loyalty to the beneficiaries and set aside the consideration of third persons.

16

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 20 of 53

56. ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’
investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 8. Ct.
2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under
ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent
ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting
investments.” Tibble v. Edison Int’l, 135 8. Ct. 1823, 1828 (2015). “{A] fiduciary cannot free
himself from his duty to act as a prudent man simply by arguing that other funds . . . could
theoretically, in combination, create a prudent portfolio.” In re Amer. Int'l Grp., Inc. ERISA Litig.
HT, No. 08-cv-5722, 2011 WL 1226459, at *4 (S.D.N.Y. Mar. 31, 2011) (quoting DiFelice v, U.S.
Airways, Inc., 497 F.3d 410, 418 n.3, 423-24 (4th Cir. 2007)).

57. In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach by
co-fiduciary”) further provides that:

{In addition to any liability which he may have under any other
provision of this part, a fiduciary with respect to a plan shall be liable
for a breach of fiduciary responsibility of another fiduciary with
respect to the same plan in the following circumstances: (A) if he
participates knowingly in, or knowingly undertakes to conceal, an
act or omission of such other fiduciary, knowing such an act or
omission is a breach; (B) if, by his failure to comply with section
404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
specific responsibilities which give rise to his status as a fiduciary,
he has enabled such other fiduciary to commit a breach; or (C) if he
has knowledge of a breach by such other fiduciary, unless he makes
reasonable efforts under the circumstances to remedy the breach,

58. During the Class Period, Defendants did not act in the best interests of the Plan
participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants. Yet, here, to the detriment of the Plan and their participants and

beneficiaries, the Plan’s fiduciaries included and retained in the Plan many mutual fund

17

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 21 of 53

investments that were more expensive than necessary and otherwise were not justified on the basis
of their economic value to the Plan.

59. Based on reasonable inferences from the facts set forth in this Complaint, during
the Class Period Defendants failed to have an independent system of review in place to ensure that
participants in the Plan were being charged appropriate and reasonable fees for the Plan’s
investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate
lower expense ratios for certain investment options maintained and/or added to the Plan during the
Class Period.

60. As discussed below, Defendants breached fiduciary duties to the Plan and its
participants and beneficiaries and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

VII, SPECIFIC ALLEGATIONS

A. Improper Management of an Employee Retirement Plan Can Cost a Plan’s
Participants Millions in their Savings

61. Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must provide diversified investment
options for a defined-contribution plan while also giving substantial consideration to the cost of
those options. “Wasting beneficiaries’ money is imprudent. In devising and implementing
strategies for the investment and management of trust assets, trustees are obligated to minimize
costs.” Uniform Prudent Investor Act (the “UPIA”) § 7.

62. “The Restatement ... instructs that ‘cost-conscious management is fundamental to
prudence in the investment function,’ and should be applied ‘not only in making investments but
also in monitoring and reviewing investments.’” Tibb/e v. Edison Int’, 843 F.3d 1187, 1190 (9th
Cir. Dec. 30, 2016) (en banc) (quoting Restatement (Third) of Trust § 90, cmt. b). See also U.S.

Dep’t of Labor, A Look at 401(k} Plan Fees, (Aug. 2013), at 2, available at https://www.dol.gov/

18

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 22 of 53

ebsa/ publications/ 401k_employee.html (last visited August 18, 2017) (You should be aware that
your employer also has a specific obligation to consider the fees and expenses paid by your plan.”),
As the Ninth Circuit described, additional fees of only 0.18% or 0.4% can have a large effect on a
participant’s investment results over time because “[b]eneficiaries subject to higher fees ... lose
not only money spent on higher fees, but also lost investment opportunity; that is, the money that
the portion of their investment spent on unnecessary fees would have earned over time.” Tibble,
843 F.3d at 1190 (“It is beyond dispute that the higher the fees charged to a beneficiary, the more
the beneficiary’s investment shrinks.”).

63. Most participants in 401(k) plans expect that their 401(k) accounts will be their
principal source of income after retirement. See, Brandon, Emily, “The Top 10 Sources of
Retirement Income,” available at http://money.usnews.com/ money/ blogs/ planning-to-retire/
2014/05/13/ the-top-10-sources-of-retirement-income (“The 401(k) is the major source people
think they are going to rely on.”). Although at all times 401(k) accounts are fully funded, that does
not prevent plan participants from losing money on poor investment choices of plan sponsors and
fiduciaries, whether due to poor performance, high fees, or both.

64. In fact, the Department of Labor has explicitly stated that employers are held to a
“high standard of care and diligence” and must both “establish a prudent process for selecting
investment options and service providers” and “monitor investment options and service providers
once selected to see that they continue to be appropriate choices,” among other duties. See “A
Look at 401 (k) Plan Fees,” supra.

65, The duty to evaluate and monitor fees and investment costs includes fees paid
directly by plan participants to investment providers, usually in the form of an expense ratio or a
percentage of assets under management within a particular investment. See Investment Company
Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses, (July

19

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 23 of 53

2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,
legal, and compliance costs, effectively are paid by plan participants.” Jd, at 5.

66. The fiduciary task of evaluating investments and investigating comparable
alternatives in the marketplace is made much simpler by the advent of independent research from
companies like Morningstar, that sorts mutual funds of all kinds into categories “based on the
underlying securities in each portfolio...We place funds in a given category based on their
portfolio statistics and compositions over the past three years.” See, http:/Awww.morningstar.com/
InvGlossary/ Morningstar _category.aspx.°

67, On average, there are lower expense ratios for 401(k) participants than those for
other investors. See The Economics of Providing 401(k) Plans, at 11. ERISA-mandated
monitoring of investments leads prudent and impartial plan sponsors to continually evaluate
performance and fees, resulting in great competition among mutual funds in the marketplace.
Furthermore, the large average account balances of 401(k) plans, especially the largest ones with
over a $1 billion in assets managed, lead to economies of scale and special pricing within mutual
funds. See id at 10.

68. This has led to falling mutual fund expense ratios for 401(k) plan participants since
2000. In fact, these expense ratios fell 31 percent from 2000 to 2015 for equity funds, 25 percent

for hybrid funds, and 38 percent for bond funds. See id. at 1.

 

5 As described by Morningstar, these categories “were introduced in 1996 to help investors make
meaningful comparisons between mutual funds. Morningstar found that the investment objective
listed in a fund’s prospectus often did not adequately explain how the fund actually invested...[we]
solved this problem by breaking portfolios into peer groups based on their holdings, The categories
help investors identify the top performing funds, assess potential risk, and build well-diversified
portfolios.” See The Morningstar Category Classifications (June 30, 2016), at 7, These categories
are assigned to mutual funds, variable annuities, and separate accounts. Jd.

20

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 24 of 53

69. | The most recent comprehensive average mutual fund expense data for plans of
different sizes is from 2012, and industry analysts have recognized a marked trend toward lower
fees in 401(k)s over the past four years. See Anne Tergesen, 40/(k) Fees, Already Low, Are
Heading Lower, WALL STREET JOURNAL (May 15, 2016), available at http://www.wsj.com/
atticles/ 401-k -fees -already -low -are -heading -lower -1463304601 (noting precipitous drop in
overall 401(k) fees from 2012 to 2014),

70. The following figure published by the ICI best illustrates that 401(k) plans on
average pay far lower fees than regular industry investors, even as expense ratios for all investors

continued to drop for the past several years.°

 

 
  

FIGURE 7
Average Totel | Mutual Fund Exp
f Percent, POLE 2015

         

 

 

 

 

 

 

 

 

 

ag aiid 2088
industry? ayieRyY indusiiy’ — dgacky? industry anage?

Equity lands 6.74 0.58 0.70 0.54 0.59 O53

' Bamestic 06? a4 64 050 &62 O54
o ANorkd 90 O23 286 ose aus O83
liyinrid funds 0.80 O57 6.78 1.55 O77 0.54

* Band tneds 0.61 0.48 G57 0.43 0.54 O38
High yield and weld 0.83 0.79 ava 65 O74 O88
Cinar o.51 aad a.4g 40 0.46 Oh

 

3 Honey market Prnds 0.17 a. 48 0.43 G.16 0.14 6.16

: “hai andustry average cupense ratio’ ie 5 measuted & 73 ah n asset: ‘weighted average.

Fhe: AUER average OX PRNSO. rating ig THESES ulead asa dO2¢ky asset waighted average. Poe boy
"Note: Data exclude zoulual funds avaliable as ‘evestment chadces in variable anneties and ise: exept m muta fas. no PRU A

S “Boutcas: investment Company: institute and Lipper : oy o

 

 

 

 

6 This chart does not account for the strategy of a mutual fund, which may be to mirror an index,
a so-called passive management strategy, or may attempt to “beat the market” with more
aggressive investment strategies via active management. Active management funds tend to have
significantly higher expense ratios compared to passively managed funds because they require a
higher degree of research and monitoring than funds which merely attempt to replicate a particular
segment of the market.

21

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 25 of 53

Id. at 12,

71. Prudent and impartial plan sponsors thus should be monitoring both the
performance and cost of the investments selected for their 401(k) plans, as well as investigating
alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

1. Passively Managed Funds Cost Less Than Actively Managed Funds

72. Each investment option within the Plan charged certain fees, to be paid by
deductions from the pool of assets under management. For passively managed funds, which are
designed to mimic a market index such as Standard & Poor’s 500, securities were purchased to
match the mix of companies within the index. Because they are simply a mirror of an index, these
funds offer both diversity of investment and comparatively low fees.

73.  Bycontrast, actively managed funds, which have a mix of securities selected in the
belief they will beat the market, have higher fees, to account for the work of the investment
managers of such funds and their associates.

74. While higher-cost mutual funds may outperform a less-expensive option, such as a
passively-managed index fund, over the short term, they rarely do so over a longer term, See
Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,
available at —https://www.washingtonpost.com/news/get-there/wp/201 5/03/17/do-any-mutual-
funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at
2,862 actively managed mutual funds, focused on the top quartile in performance and found most
did not replicate performance from year to year); see also Index funds trounce actively managed
funds: Study, available at http://www.cnbe.com/ 2015/06/26/ index -funds -trounce -actively-

managed -funds -study.html (“long-term data suggests that actively managed funds “lagged their

22

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 26 of 53

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004
to 2014.”)

75. Indeed, funds with high fees on average perform worse than less expensive funds,
even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee
Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)
(hereinafter “When Cheaper is Better”), see also Jill E. Fisch, Rethinking the Regulation of
Securities Intermediaries, 158 U. Pa, L. Rev. 1961, 1967-75 (2010) (summarizing numerous
studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s
expense ratio”).

76, “TT jhe empirical evidence implies that superior management is not priced through
higher expense ratios. On the contrary, it appears that the effect of expenses on after-expense
performance (even after controlling for funds’ observable characteristics) is more than one-to-one,
which would imply that low-quality funds charge higher fees. Price and quality thus seem to be
inversely related in the market for actively managed funds. Gil-Bazo & Ruiz-Verdu, When

Cheaper is Better, at 883.

2. Institutional Share Classes Cost Less than Retail Share Classes
77. Many mutual funds offer multiple classes of shares in a single mutual fund that are
targeted at different investors. Generally, more expensive share classes are targeted at smaller
investors with less bargaining power, while lower cost shares are targeted at institutional investors
with more assets, generally $1 million or more, and therefore greater bargaining power. There is
no difference between share classes other than cost—the funds hold identical investments and have

the same manager.

23

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 27 of 53

78. Large defined contribution plans such as the Plan have sufficient assets to qualify
for the lowest cost share class available. Even when a plan does not yet meet the investment
minimum to qualify for the cheapest available share class, it is well-known among institutional
investors that mutual fund companies will typically waive those investment minimums for a large
plan adding the fund in question to the plan as a designated investment alternative. Simply put, a
fiduciary to a large defined contribution plan such as the Plan can use its asset size and negotiating
power to inyest in the cheapest share class available. For this reason, prudent retirement plan
fiduciaries will search for and select the lowest-priced share class available.

79. One recent article written by the head of a fiduciary consulting firm described the
failure to investigate the availability of and subsequently utilize the lowest-cost share class as an
“egregious fiduciary breach[]” that is responsible for “[wJasting plan assets” in a manner that is
“clearly imprudent.” Blaine Aikin (exec, chairman of 1360 Inc.), Recent Class-Action Surge Ups
the Ante for 401(k) Advice, INVESTMENTNEWS (Jan. 21, 2016), available at
http://www. investmentnews.com/ article/ 20160121/ BLOGO09/ 160129985/ recent -class -action -
surge -ups -the -ante -for-401-k -advice. Indeed, recently a court observed that “[bjecause the
institutional share classes are otherwise identical to the retail share classes, but with lower fees, a
prudent fiduciary would know immediately that a switch is necessary. Thus, the ‘manner that is
reasonable and appropriate to the particular investment action, and strategies involved...in this
case would mandate a prudent fiduciary — who indisputably has knowledge of institutional share
classes and that such share classes provide identical investments at lower costs — to switch share
classes immediately.” Tibble, et al. v. Edison Int. et al., No. 07-5359, slip op. at 13 (C.D. Cal.
Aug. 16, 2017).

80. As one commentator put it, “The fiduciaries also must consider the size and

purchasing power of their plan and select the share classes (or alternative investments) that a

24

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 28 of 53

fiduciary who is knowledgeable about such matters would select under the circumstances. In other
words, the ‘prevailing circumstances’—such as the size of the plan—are a part of a prudent
decision-making process. The failure to understand the concepts and to know about the
alternatives could be a costly fiduciary breach.” Fred Reish, Just Out of Reish.: Classifying Mutual
Funds, PLAN SPONSOR (Jan. 2011) available at http://www.plansponsor.com/ Magazine Article.
aspx? id = 6442476537.

81, This claim is not about the use of “retail mutual finds” versus the use of
“institutional mutual funds.” Retail mutual funds are perfectly acceptable and prudent choices
under certain circumstances. In some instances, a mutual fund company may only offer retail
mutual funds. Or, in other instances, the mutual fund company might restrict institutional share
classes in such a manner that would make it impossible to utilize the mutual funds. This claim is
instead about utilizing the lowest-cost class of shares that is available to the Plan.

3. Collective Trusts and Separate Accounts Cost Less Than Their Virtually
Identical Mutual Fund Counterparts

82. The investment options offered within the Plan were mostly pooled investment
products known as mutual funds. Throughout the Class Period, the investment options available
to participants were almost exclusively mutual funds,

83. Plan fiduciaries such as Defendants here must be continually mindful of investment
options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable
fees, Some of the best investment vehicles for these goals are collective trusts, which pool plan
participants’ investments further and provide lower fee alternatives to even institutional and 401(k)
plan specific shares of mutual funds.

84. Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

25

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 29 of 53

Currency rather than the Securities and Exchange Commission, collective trusts have simple
disclosure requirements, and cannot advertise nor issue formal prospectuses. As a result, their
costs are much lower, with less or no administrative costs, and less or no marketing or advertising
costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,
available at http://www.wsj.com/articles/SB 10001424 127887324296604578 I 7729188 1550144.
85. Due to their potential to reduce overall plan costs, collective trusts are becoming
increasingly popular; Use of CITs in DC Plans Booming (discussing data showing that among both
mid-size and large defined contribution plans, significantly more assets are held in collective trusts
than in mutual funds).’ Indeed, as of 2012, among plans over $1 billion in size, more assets were
held in collective trusts than in mutual funds. See, Investment Company Institute, A Close Look
at 401(k) Plans, at 21, 23 (Dec. 2014), available at https:/Avww.ici.org/ pdf/ ppr_ 14_ deplan _

profile 401k.pdf.

 

7 The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, C/T's Gaining Ground in 401(K)
Plans, EMPLOYEE BENEFIT NEws (Apr. 14, 2016), available at http://www. benefitnews.com/ news/
cits-gaining-ground-in-401-k-plans (hereinafter CITs Gaining Ground). Many if not most mutual
fund strategies are available in collective trust format, and the investments in the collective trusts
are identical to those held by the mutual fund. Use of CITs in DC Plans Booming; CITs Gaining
Ground. And because collective trusts contract directly with the Plan, and provide regular reports
regarding costs and investment holdings, the Plan has the same level of protection that the
Investment Company Act provides to individual investors, thus eliminating the need for the
protections of the Investment Company Act. Further, collective trusts are still subject to state and
federal banking regulations that provide comparable protections, American Bankers Association,
ABA Primer on Bank Collective Funds, June 2015, at 1, available at https://www.aba.com/ Tools/
Function/ Trust/Documents/ ABA% 20Primer% 200n™% 20Bank% 20Collective% 20Investment%
20Funds.pdf.

26

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 30 of 53

86. Thus, a prudent fiduciary managing a plan with over $1 billion in assets will give
serious consideration to the use of separate accounts or collective trusts, and in the majority of
cases, will opt to move out of mutual funds.

87. In an apparent admission against interest, on June 28, 2019, the Defendants
converted all the investments in the Plan to collective trusts, It is for this reason that the Class
Period is defined as being from December 6, 2013 to June 28, 2019, There is no excuse for the
delay in making these conversions when a prudent fiduciary would have done so by the beginning
of the Class Period.

88. Separate accounts are another type of investment vehicle similar to collective trusts,
which retain their ability to assemble a mix of stocks, bonds, real property and cash, and their
lower administrative costs. —

89. Separate accounts are widely available to large plans such as the Plan, and offer a
number of advantages over mutual funds, including the ability to negotiate fees. Costs within
separate accounts are typically much lower than even the lowest-cost share class of a particular
mutual fund. By using separate accounts, “[t]otal investment management expenses can
commonly be reduced to one-fourth of the expenses incurred through retail mutual funds.” US,
Dep’t of Labor, Study of 401(k) Plan Fees and Expenses, at 17 (April 13, 1998), available at
https://www.dol.gov/ebsa/pdf/401kRept.pdf (reporting that by using separate accounts and similar
instruments, “[tJotal investment management expenses can commonly be reduced to one-fourth of
the expenses incurred through retail mutual funds”).

B. Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select

Lower Cost Alternative Funds

90. The Supreme Court recently reaffirmed the ongoing fiduciary duty to monitor a
plan’s investment options in Tibble v. Edison, Int'l, 135 8. Ct. 1823 (2015). In Tibble, the Court

27

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 31 of 53

held that “an ERISA fiduciary’s duty is derived from the common law of trusts,” and that “[u]nder
trust law, a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”
Id. at 1828. In so holding, the Supreme Court referenced with approval the Uniform Prudent
Investor Act, treatises, and seminal decisions confirming the duty.

9], | The UPIA, which enshrines trust law, recognizes that “the duty of prudent investing
applies both to investing and managing trust assets... .” 135 S. Ct. at 1828 (quoting Nat’]
Conference of Comm’rs on Uniform State Laws, Uniform Prudent Investor Act § 2(c) (1994)).
The official comment explains that “‘[m]anaging embraces monitoring, that is, the trustee's
continuing responsibility for oversight of the suitability of investments already made as well as the
trustee’s decisions respecting new investments.” /e. § 2 comment.

92. Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid
unwarranted costs” by being aware of the “availability and continuing emergence” of alternative
investments that may have “significantly different costs.” Restatement (Third) of Trusts ch. 17,
intro. note (2007); see also Restatement (Third) of Trusts § 90 emt. B (2007) (“Cost-conscious
management is fundamental to prudence in the investment function.”). Adherence to these duties
requires regular performance of an “adequate investigation” of existing investments in a plan to
determine whether any of the plan’s investments are “improvident,” or if there is a “superior
alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent
Catholic Med. Ctrs. Ret, Plan v. Morgan Stanley Inv, Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).

93, As the amount of assets under management approaches and exceeds $1 billion,
economies of scale dictate that very low cost investment options will be available to such plans.
When large plans, particularly those with over $1 billion in assets like the Plan here, have options

which approach the retail cost of shares for individual investors or are simply more expensive than

28

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 32 of 53

the average institutional shares for that type of investment, a careful review of the plan and each
option is needed for the fiduciaries to fulfill their obligations to the plan participants.

94. During the Class Period, the Plan retained several actively-managed funds as Plan
investment options despite the fact that these funds charged grossly excessive fees compared with
comparable or superior alternatives, and despite ample evidence available to a reasonable fiduciary
that these funds had become imprudent due to their high costs.

95. During the Class Period, the Plan lost millions of dollars in offering investment
options that had similar or virtually identical characteristics to other investment options other than
a higher price.

96. For example, as of the end of 2017, twenty-two out of twenty-seven funds in the
Plan were much more expensive than comparable funds available in the market-place. The T.
Rowe Price Retirement, 2035, 2040, 2045, 2050, 2055 and 2060 target date funds had expense
ratios of .70%, .72%, .72%, .72%, .72% and .72% respectively, which were 25% more than the
category median fee of 0.56% as reported by the Investment Company Institute in 2015 (hereafter,
“ICI Study”). The Fidelity Contrafund and the Cohen and Steers Real Estate Securities 7 had
82% and .79% expense ratios, respectively, nearly three times the 0.31% median for domestic
equity funds. Fidelity Diversified International and Lazard Emerging Markets had expense ratios
of .81% and 1.07% nearly twice the .49% ICT median for international equity funds. Other funds
in the Plan had similarly significantly higher expense ratios than the median price for funds in the
same category in similarly-sized plans.

97. The foregoing comparisons are indicated below:

29

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 33 of 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fund ER Category ICI Median Fee
FRRJX
T. Rowe Price 0.70 Yo Target on 0.56%
Retirement 2035 an
TRRDX
T, Rowe Price 0.72 % Target Toate 0.56%
Retirement 2040 u
TRREX
T. Rowe Price 0.72 % Target 0.56%
Retirement 2045 up
T. Rowe Price 0.72 % Tanget Date 0.56%
Retirement 2050 u
TRRNX
‘T. Rowe Price 0.72 Yo Target Date 0.56%
. rr Fund
Retirement 2055
TRRLX Tar ot Dat
T. Rowe Price 0.72 % a r ad ° 0.56%
Retirement 2060 4
TRRGX
T. Rowe Price 0.57 % rage 0.56%
Retirement 2015 0
TRRBX
T. Rowe Price 0.61 % Target Date 0.56%
Retirement 2020 8
TRRHX
T. Rowe Price 0.64 % Parget Ioate 0.56%
Retirement 2025 “
TRRCX
T. Rowe Price 0.67 % Barger 0.56%
Retirement 2030 4
FCNTX. ° neti . °
Fidelity® Contrafund® 0.82 % Domestic Equity 0.31%
FLPSX
Fidelity® Low-Priced 0.62 %o Domestic Equity 0.31%
Stock
TILCK
"T. Rowe Price Insel 0.57 % Domestic Equity 0.31%
Large Cap Value
PISQOX.
PGIM Jennison Small 0.68 % Domestic Equity 0.31%
Company RG

 

 

 

 

30

 

 

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 34 of 53

 

Fund ER Category ICI Median Fee

 

CSZTX
Cohen & Steers Real 0.79 Yo Doinestic Equity 0.31%
Estate Securities Z

 

VBMFX ‘
Vanguard Total Bond 0.15 %o Index 0.05% 3
Market Index Inv

VDVIX
Vanguard Developed 0.16% Index 0.05%
Markets Index Inv

 

 

FDIVX
Fidelity® Diversified 0.81 % Int'l Equity 0.49%
International

LZEMX
Lazard Emerging 1.07 % Ine Equity 0.49%
Markets Equity Inst

JHYUX
JPMorgan High Yield 0.60 % Domestic Bond 0.18%
RG

VIPSX
Vanguard Inflation- 0.20 % Domestic Bond 0.18%
Protected Secs Inv

PRIXX
‘T. Rowe Price US 0.39 % Money Market 0.10%
‘Treasury Money

 

 

 

 

 

 

 

 

 

 

 

98. These comparisons actually understate the excessiveness of fees in the Plan in 2017.
That is because the median fees are for all plans, not just jumbo plans, which have lower expense
ratios than smaller plans, and the ICI study was conducted in 2015 when expense ratios would
have been higher than today given the downward trend of expense ratios the last few years.

99, Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan funds because many prudent alternative funds were

 

available that offered lower expenses than the median.

 

31

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 35 of 53

100, As demonstrated by the chart below, in several instances, Defendants failed to
prudently monitor the Plan to determine whether the Plan was invested in the lowest-cost share
class and/or collective trusts available for the Plan’s mutual funds, which are identical to the mutual

funds in the Plan in every way except for their lower cost.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8’ Where appropriate, each cell in this column references both a lower cost share class (identified
first) and a collective trust version of the fund (identified second). The listed expense figures are

 

 

 

 

taken from the most recent summary prospectus as of September 4, 2019.

32

 

2019 Identical Lower Cost 2019 Investment
Share Class/ Style % Fee
Fund Exp : Exp
Ratio Collective Trust Ratio Excess
Analog®
T. Rowe Price 6 ‘
T. Rowe Price 0.70 % Retirement } 2035 I 0.56 % Target Date 25%
Retirement 2035 ue T. Rowe Price 0.46 Fund 529),
Retirement 2035 Tr-A “me
T. Rowe Price ° }
'T. Rowe Price 0.72% Retirement I 2040 1 0.58% Target Date 24%
Retirement 2040 ‘ ° T. Rowe Price 0.469% Fund 56%
Retirement 2040 Tr-A ome °
T. Rowe Price 4 ‘3
‘T. Rowe Price 0.72% Retirement I 2045 I 0.59% Target Date 22i/o
Retirement 2045 “ee T. Rowe Price 0.46% Fund 56%
Retirement 2045 Tr-A “nee one
T. Rowe Price 3 0
T. Rowe Price 0.72 % Retirement I 2050 I 0.59% Target Date 22%
Retirement 2050 , ° T. Rowe Price 0.46% Fund 569/40%
Retirement 2050 TA oe on
T. Rowe Price 6 6
T. Rowe Price 0.54 % Retirement I 2005 I 0.40 % Target Date 40%
Retirement 2005 oe T. Rowe Price 0.46% Fund 14.8%
Retirement 20005 Tr-A | 7” “e
T. Rowe Price ° 5
'T. Rowe Price 0.54 % Retirement I 2010 I O45 % Target Date 25%
Retirement 2010 oe T. Rowe Price 0.469% Fund 179/
Retirement 2010 Tr-A ome °
T. Rowe Price 6 °
T. Rowe Price 0.57 % | Retirement I 2015 I 043% | Target Date 32%
Retirement 2015 wee T. Rowe Price 0.469 Fund 34%
Retirement 2015 Tr-A “oe
T. Rowe Price a o
'T. Rowe Price 0.61 % Retirement I 2020 I 0.47 % ‘Target Date 30.0%
Retirement 2020 oe T. Rowe Price 0.46% Pund 33%
Retirement 2020 Tr-A “me °
T. Rowe Price ° T. Rowe Price . Target Date °
Retirement 2025 0.64% | Retirement I 2025 | 0.50 % Fund 28%

 

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 36 of 53

 

 

 

 

 

 

 

2019 Identical Lower Cost 2019 Investment
Share Class/ Style % Fee
Fund Exp . Exp
Ratio Collective Trust Ratio Excess
Analog?
T. Rowe Price a 4
Retirement 2025 Tr-A 0.46% 30%
T. Rowe Price a °
T. Rowe Price »,. |__Retitement I 20301 093% | Target Date 26%
. 0.67 % a -
Retirement 2030 T. Rowe Price 0.46% Fund 46%
Retirement 2030 Tr-A me ‘
Vanguard Institutional | 9 040, |  Fidelity® 500 Index | 0,02 % Index 100%
Index I
Vanguard Total Bond ° Vanguard Total Bond ° . a
Market index Inv 0.15 % Market Idx ADM 0.05 % Index 200%

 

 

 

 

 

 

 

 

101. The above is for illustrative purposes only. At all times during the Class Period,
Defendants knew or should have known of the existence of cheaper share classes and/or collective
trusts, and therefore also should have immediately identified the prudence of transferring the
Plan’s funds into these alternative investments.

102. Asa jumbo plan, the Plan had sufficient assets under management at all times
during the Class Period to qualify for lower share classes which often have a million dollars as the
minimum for a particular fund. “Investment minimums for [collective trusts] are often $10
million, but will vary.” See https://www.nb.com/en/us/insights/collective-investment-trusts-what-
you-need-to-know.

103. For example, as relevant in this case, Vanguard institutional share classes only had
a minimum investment of $5 million. Beginning in 2017, T.Rowe Price required only a minimum
of $20 Million to qualify for a collective trust. Prior to 2017, the amount was $50 Million.

104, At all relevant times during the Class Period each of the funds had assets under

management that were multiples of the minimum needed to qualify for institutional share classes

33

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 37 of 53

or collective trusts. For illustrative purposes, the following chart shows the Plan’s assets under

management on a fund by fund basis in 2017:

 

Fund

Category

AUM

 

TRREX
T. Rowe Price
Reticement 2035

Target Date Fund

$13,719,759

 

TRRDX
‘T. Rowe Price
Retirement 2040

Target Date Fund

$120,0334,424

 

TRREX
T. Rowe Price
Retirement 2045

Target Date Fund

$82,717,941

 

TRRMX
T. Rowe Price
Retirement 2050

Target Date Fund

$28,808,464

 

TRRNX
T. Rowe Price
Retirement 2055

Target Date Fund

$10,300,549

 

TRRGX
T. Rowe Price
Retirement 2015

Target Date Fund

$18,794,270

 

TRRBX
T. Rowe Price
Retirement 2020

Target Date Fund

$83,414,199

 

TRRHX
'T. Rowe Price
Retirement 2025

Target Date Fund

$104,126,744

 

TRRCX
T. Rowe Price
Retirement 2030

Target Date Fund

$14,1041,423

 

FPCNTX
Fidelity® Contra fund®

Domestic Equity

$213,024,562

 

FLPSX
Fidelity® Low-Priced
Stock

Domestic Equity

$78,278,376

 

TILCX
T. Rowe Price Insti
Large Cap Value

 

 

Domestic Equity

 

$65,438,653

 

34

 

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 38 of 53

 

 

Fund Category AUM
PISQK
PGIM Jennison Small Domestic Equity $50,364,861

Company R6

 

CSZIX
Cohen & Steers Real
Estate Securities Z

Domestic Equity

$23,390,357

 

VBMFX
Vanguard Total Bond
Matket Index Inv

Index

$56,792,471

 

VDVIX
Vanguard Developing
Markets Index Inv

Index

$45,733,175

 

FDIVX
Fidelity® Diversified
International

Int'l Equity

$30,088,837

 

LZEMX
Lazard [imerping
Markets Equity Insd

Int'l Equity

$21,015,007

 

JHYUX
JPMorgan High Yield
R6

Domestic Bond

$15,695,927

 

VIPSX
Vanguard Inflation-
Protected Secs Inv

Domestic Bond

$9,136,991

 

 

PRIXX
T. Rowe Price US

‘Treasury Money

 

Money Market

 

$32,001,922

 

 

 

 

 

 

105. A prudent fiduciary conducting an impartial review of the Plan’s investments would
have conducted such a review of the Plan’s investments on at least a quarterly basis, would have
identified the cheaper share classes available and transferred the Plan’s investments in the above-
referenced funds into institutional shares at the earliest opportunity. Yet, despite the availability
of lower-cost shares, Defendants did not transfer Plan holdings in any of these funds from retail

shares into institutional shares, in breach of their fiduciary duties.

35
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 39 of 53

106. Additionally, Defendants breached their fiduciary duties by failing to consider
collective investment trusts as alternatives to the mutual funds in the Plan. Defendants were or
should have been aware at all times during the Class Period aware of the benefits of these
alternative investment vehicles.

107. There is no good-faith explanation for utilizing high-cost share classes when lower-
cost share classes are available for the exact same investment. The Plan did not receive any
additional services or benefits based on its use of more expensive share classes; the only
consequence was higher costs for Plan participants.

108. Similarly, Defendants cannot justify offering higher-cost mutual funds over
collective trusts. The mutual fund versions of Plan investments offered no material service or
other advantage to Plan participants over the collective trust versions. The Plan was obligated to
provide the same fee, performance, and account information to participants for collective trusts as
mutual funds. The only material difference was fees.

109, The Plan also incurred excess fees due to Defendants’ failure to adequately
investigate the availability of separate accounts in the same investment style of mutual funds in
the Plan. Because of the Plan’s size, it could have reaped considerable cost savings by using a
separate account, but Defendants again failed to investigate this option.

110. Unlike mutual funds, which by law must charge the same fee to all investors,
separate account fee schedules are subject to negotiation. Industry data shows that actual fee
schedules on separate accounts are typically lower than advertised fee schedules, particularly when
the plan or investor has a large amount of assets to invest, as did the Plan here.

111. In summary, beginning at the start of the Class Period, Defendants could have used
the Plan’s bargaining power to obtain high-quality, low-cost alternatives to mutual funds, in order

to negotiate the best possible price for the Plan. By failing to investigate the use of separate

36

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 40 of 53

account and collective trust alternatives to the mutual funds held by the Plan prior to the end of the
Class Period, Defendants caused the Plan to pay millions of dollars per year in unnecessary fees,
112. Defendants also failed to consider materially similar but cheaper alternatives to the
Plan’s investment options. The chart below demonstrates that the expense ratios of the Plan’s
investment options were more expensive by multiples of comparable passively-managed and
actively-managed alternative funds in the same investment style. A reasonable investigation

would have revealed the existence of these lower-cost alternatives.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2019 Passive/ Active 2019 Investment % Fee
Fund Exp Lower Cost Exp Style Excess
Ratio Alternative? Ratio
Fidelity Feeedom® 0.12% 483%
_ a Index 2035 Investor
T. Rowe Price b 5 Target Date
Retirement 2035 0.70% JPMorgan Fund
, SmartRetirement Blend | 0.29 % 144%
2035 RG
Fidelity Freedom® 0.12% 500%
. . Index 2040 Investor
T. Rowe Price 6 a. Target Date
Retirement 2040 0.72% JPMorgan Fund
‘ SmartRetirement Blend | 0.29 % 148%
2040 RG
Fidelity Freedom® 0.12% 500%
- . Index 2045 Investor
T. Rowe Price Target Date
Retirement 2045 0.72 Yo JPMorgan Fund
“mn SmartRetirement Blend | 0.29% 148%
2045 RG
Fidelity Freedom® 0.12% 500%
; . Index 2050 Investor
T. Rowe Price ° oh Target Date
Retirement 2050 | &72” JPMorgan Fund
“ SmartRetirement Blend | 0.29 % 148%
3050 R6
Fidelity Freedom® 0.12% 500%
ey . Index 2055 Investor
T. Rowe Price ° Target Date
Retirement 2055 0.72 % JPMorgan Fund
eure’ SmartRetirement Blend | 0.29 % 148%
2055 R6
‘F. Rowe Price ° Fidelity Freedom® o Target Date a
Retitement 2060 0.72% Index 2060 Investor 0.12% Fund 900%

 

° Where appropriate, each cell in this column references both a passively-managed fund

(identified first) and an actively-managed fund (identified second), The listed expense figures are

taken from the summary prospectus as of September 4, 2019.

37

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 41 of 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2019 Passive / Active 2019 Investment % Fee
Fund Exp Lowet Cost Exp Style Rucess
Ratio Alternative® Ratio
JPMorgan
SmartRetirement Blend | 0.29 %o 148%
2060 RG
Fidelity Freedom® 012% 350%
. . Index 2005 Investor
FP. Rowe Price 0 a Target Date
Retirement 2005 0.4% JPMorgan Fund
SmartRetirement Blend | 0.29 % 86%
2005 RG
Fidelity Freedom® 0.12% 350%
4 . Index 2010 Investor
T. Rowe Price 0 - Target Date
Retirement 2010 O54 % JPMorgan Fund
SmartRetirement Blend | 0.29% 86%
2010 RG
Fidelity Freedom® 012% 375%,
_ . Index 2015 Investor a
T. Rowe Price ° larget Date
Retirement 2015 0.57% JPMorgan Fund
” SmartRerirement Blend | 0,29 % 96%
2015 R6
Fidelity Freedom® 012% 408%
vo . Index 2020 Investor
T. Rowe Price 3 Target Date
Retirement 2020 0.61% JPMorgan Fund
oa SmartRetirement Blend | 0.29 % , 110%
2020 R6
Fidelity Freedom® 0.12% 433%
a . Index 2025 Investor
I. Rowe Price ° Target Date
Retirement 2025 0.64% JPMorgan Fund
“ “ SmattRetirement Blend | 0.29 % 120%
2025 RG
Fidelity Freedom® 0.12% 433%
i . Index 2030 Investor
VT. Rowe Price 5 Target Date
Retirement 2030 0.67% JPMorgan Fund
° SmartRetirement Blend | 0.29 % 131%
2030 R6
TIAA-CREF Lagge- 0.05 % 41540%
Cap Gr Idx Instl Domestic
Fidelity® Contrafund® | 0.82% | Vanguard U.S. Growth E ity
Fund Admiral Shares 0.28% quity 193%
Vanguard Mid-Cap 4 0
Fidelity® Low-Priced 0.62% Value Index Admiral 0.07 % Domestic 180%
Stock , Vv anguard Capital 0.29% Equity 414%
Value Env
Vanguard Value Index 0.04 % 1325%
T. Rowe Price Insti ° I Domestic
Large Cap Value 0.57 % Vanguard Equity- Equity
ange Mak guake ity 0.18% q 216%
Income Adin
PGITM Jennison Small } Vanguard Mid-Cap 0 Domestic 0
Company R6 0.68 % Growth Index Admiral 0.07 Ye Equity srl”

 

38

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 42 of 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2019 Passive / Active 2019 Investment .
Yo Fee
Fund Exp Lower Cost Exp Style Ex
Ratio Alternative? Ratio “ess
Vanguard Capital 0.29% 134%
Value
/ Fidelity® Real Estate 0.07 % 1029%
Cohen & Steers Real 0.79 % Index Domestic
5 sto ' 9 ZA Daal Retate ity
Estate Securities 7% DIA Real Estate 0.18% Equity 339%
Securities |
Vanguard Institutional | 4 44 04 | pidelity® 500 Index | 0.02 % Index 100%
index I
Vanguard Extended a Fidelity® Mid Cap D D
Market Index InstlPlus 0.05 % Index 0.03 Index 6M
Vanguard Total Bond ° Vanguard Total Bond 0 }
Market Index Inv 0.15 % Market idx ADM 0.05% Index 200%
Vanguard Developed 0.16 % Fidelity® International 0.05 % Index 220%
Markets Index Inv Index
Vanguard Intl Div ° °
Fidelity® Diversified Apprec Idx Adm 0.25 % hs 224%
International 0.81 % Vanguard International intl Equity
ationa anguard Internationa 0.32% 151%
Growth Adm
oe Fidelity® Emerging 1 9.08 % 1238%
Lazard Emerging ° Markets Idx '
rs 1.07 % ——— : Int'l Equity
Markets Equity Ins¢l DFA Emerging a
oS 0.52% 105%
Markets Core Equity I
JPMorgan High Yield a Vanguard High-Yield } Domestic }
RG 0.60 % Corporate Adm 0.13 %o Bond 362%
Vanguard Inflation- ° Fidelity® Inflation- 4 Domestic a
Protected Secs Inv 0.20% Prot Bd Index 0.05% Bond 300%
Vanguard Wellington,,¢ 0 Vanguard Balanced ° Non-target P
Admiral,,¢ 0.17% Index I 0.06 % date balanced 183%
~ ; : Vanguard Treasury
ae
I’ Rowe Price US| 9 39 o% Money Market 0.09% | Money Market | 333%
Treasury Money I
hvestor
113. The data for 2017 is not an anomaly. The above is for illustrative purposes only as

the significant fee disparities detailed above existed for all years of the Class Period. The Plan
expense ratios were multiples of what they should have been given the bargaining power available

to the Plan fiduciaries.

114,

over passively managed ones. As noted above, while higher-cost mutual funds may outperform

39

Moreover, the Plan’s fiduciaries cannot justify selecting actively managed funds

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 43 of 53

a less-expensive option, such as a passively-managed index fund, over the short term, they rarely
do so over a longer term. With regard to this action in particular, there is objective evidence that
selection of actively managed funds over passively managed ones with material characteristics
was unjustified. Comparing the five-year returns of the Plan’s actively managed funds with those
of comparable index funds with lower fees demonstrates that accounting for fees paid, the actively
managed funds lagged behind in performance. The chart below indicates the efficiency of the
active funds (i.e., whether or not the actively managed funds had better performance than the

passively managed funds all else being equal):

 

 

Fund Name/Comparator Expense Retera LLN.D.E.X/Return Deficiency
Ratio (5 Year)

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

Fidelity Contra 0.82 12.27 Rails Efficiency 20 005 2
Vanguard Growth Index Admiral 0.05 12.24 ‘ Needs { 0 9.1%, more, return topass
T. Rowe Price Retirement 2030 0.66 727 | Lessthan Optimal Effi ciency. Needs
Vanguard Target Retirement 2030 Inv 0.14 6.90 0.27% more return to be efficient

T, Rowe Price Retirement 2035 0.68 7.59 Lessthan Optimal Efficiency. Needs
Vanguard Target Retirement 2035 Inv 0.14 7.22 0.26% morereturn to be efficient

T. Rowe Price Retirement 2040 0.70 7.84 Lessthan Optimal Efficiency. Needs
Vanguard Target Retirement 2040 Inv 0.14 7.52 0.28% more return tobe efficient

T. Rowe Price Retirement 2025 0.63 6.82 Less than Optimal Efficiency. Needs
Vanguard Target Retirement 2025 lav 0.13 6.56 0.35% more return to be efficient

T. Rowe Price Retirement 2020 0.59 6.32 Less than Optimal Efficiency. Needs
Vanguard Target Retirement 2020 Inv 0.13 6.08 0.33% morereturnto be efficient

T. Rowe Price Retirement 2045 0.71 7.96 Lessthan Optimal Efficiency. Needs
Vanguard Target Retirement 2045 Inv 0.15 7.67 0.25% more return tobe efficient
Fidelity Low Priced Stock 0.52 7,09 o. ii. Fails Efficiency - -
Vanguard Mid-Cap Value Index Admiral 0.07 TTT : : Nets 0; 54%, more return (0) pass a
T. Rowe Price Institutional Large Capital Value 0.57 8.04 a : Fails Hificiency Een ms
Vanguard Value Index Adm 0.05 9,52 cae cee 2. 01% more return to ‘pass. a
Prudential Jennison Small Company 0.68 7.10 oh : mo “Fails Efficiency CASES
Vanguard Mid-Cap Growth Index Admiral 0.07 9.70 : : “Needs 3, 88% more return 10 pass.

 

 

 

40

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 44 of 53

115. Defendants failure to investigate lower cost alternative investments during the
Class Period cost the Plan and its participants well in excess of 100 Million dollars. Once the full
extent of the Defendants failures to prudently monitor and maintain the investments in the Plan is
known through discovery, the amount of damages will be and can be calculated to a mathematical

certainty. The damages are not speculative.

B. Defendants Failed to Monitor or Control the Plan’s Recordkeeping Expenses

116. Recordkeeping is a necessary service for any defined contribution plan. The market
for recordkeeping is highly competitive, with many vendors equally capable of providing a high-
level service. As aresult of such competition, vendors vigorously compete for business by offering
the best price.

117. The cost of providing recordkeeping services depends on the number of participants
in a plan, Plans with large numbers of participants can take advantage of economies of scale by
negotiating a lower per-participant recordkeeping fee. Because recordkeeping expenses are driven
by the number of participants in a plan, the vast majority of plans are charged on a per-participant
basis.

118. Recordkeeping expenses can either be paid directly from plan assets, or indirectly
by the plan’s investments in a practice known as revenue sharing (or a combination of both).
Revenue sharing payments are payments made by investments within the plan, typically mutual
funds, to the plan’s recordkeeper or to the plan directly, to compensate for recordkeeping and
trustee services that the mutual fund company otherwise would have to provide.

119. Prudent fiduciaries implement three related processes to prudently manage and
control a plan’s recordkeeping costs. First, they must pay close attention to the recordkeeping fees

being paid by the plan. A prudent fiduciary tracks the recordkeeper’s expenses by demanding

Al

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 45 of 53

documents that summarize and contextualize the recordkeeper’s compensation, such as fee
transparencies, fee analyses, fee summaries, relationship pricing analyses, cost-competitiveness
analyses, and multi-practice and standalone pricing reports.

120. Second, in order to make an informed evaluation as to whether a recordkeeper or
other service provider is receiving no more than a reasonable fee for the services provided to a
plan, a prudent fiduciary must identify a// fees, including direct compensation and revenue sharing
being paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based
revenue sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to
ensure that the recordkeeper’s total compensation from all sources does not exceed reasonable
levels and require that any revenue sharing payments that exceed a reasonable level be returned to
the plan and its participants.

121. Third, the plan’s fiduciaries must remain informed about overall trends in the
marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that
are available. This will generally include conducting a Request for Proposal (“RFP”) process at
reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown
significantly or appear high in relation to the general marketplace.

122. Defendants have wholly failed to prudently manage and control the Plan’s
recordkeeping costs. Based on Plaintiffs’ investigation and analysis, a normal range of
recordkeeping fees for a plan with approximately 10,000 to 15,000 participants with account
balances would have been between $45 and $50 per participant from 2010 to 2012, and lower in
ensuing years.

123. For jumbo plans, recordkeeping fees should be even lower. See, e.g., Spano v.
Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market

rate of $37-$42, supported by defendants’ consultant’s stated market rate of $30.42-$45.42 and

42

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 46 of 53

defendant obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016)
(declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the
past two years); George v. Kraft Foods Global, Inc., 641 F.3d 786 (7th Cir. 2011) (plaintiffs’
expert opined market rate of $20-$27 and plan paid record-keeper $43-$65), Gordon v. Mass
Mutual, Case 13-30184, Doc. 107-2 at 910.4 (D.Mass. June 15, 2016) (401(k) fee settlement
committing the Plan to pay not more than $35 per participant for recordkeeping).

124, The recordkeeping fees paid by the Plan to its recordkeeper, Fidelity Investments,
greatly exceeded this reasonable range. In 2013, the Plan paid and estimated $154.67 per
participant. For 2014 through 2017, the Plan paid an estimated $172.80, $158.88, $139.87, and
$122.48 respectively per participant.

125. A prudent fiduciary would have observed the excessive fees being paid to the
recordkeeper and taken corrective action. Defendants’ failures to monitor and control
recordkeeping compensation cost the Plan millions of dollars per year and constituted separate and
independent breaches of the duties of loyalty and prudence.

FIRST CLAIM FOR RELIEF
Breaches of Fiduciary Duties of Loyalty and Prudence
(Asserted against the Teva and Committee Defendants)

126. Plaintiffs re-allege and incorporate herein by reference all prior allegations in this
Complaint as if fully set forth herein.

127. At all relevant times, the Company and Committee Defendants (“Prudence
Defendants”) were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. §
1002(21)(A), in that they exercised discretionary authority or control over the administration

and/or management of the Plan or disposition of the Plan’s assets.

43

 

 

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 47 of 53

128. As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties
imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the
assets of the Plan for the sole and exclusive benefit of Plan participants and beneficiaries, and
acting with the care, skill, diligence, and prudence under the circumstances that a prudent person
acting in a like capacity and familiar with such matters would use in the conduct of an enterprise
of like character and with like aims.

129. The Prudence Defendants breached these fiduciary duties in multiple respects as
discussed throughout this Complaint. They did not make decisions regarding the Plan’s
investment lineup based solely on the merits of each investment and what was in the interest of
Plan participants. Instead, the Prudence Defendants selected and retained investment options in
the Plan despite the high cost of the funds in relation to other comparable investments. The
Prudence Defendants also failed to investigate the availability of lower-cost share classes of certain
mutual funds in the Plan. In addition, the Prudence Defendants failed to investigate separate
accounts and/or collective trusts as alternatives to mutual funds, even though they generally
provide the same investment management services at a lower cost. Likewise, the Prudence
Defendants failed to monitor or control the grossly-excessive compensation paid for recordkeeping
services,

130. Asa direct and proximate result of the breaches of fiduciary duties alleged herein,
the Plan suffered tens of millions of dollars of losses due to excessive costs and lower net
investment returns, Had Defendants complied with their fiduciary obligations, the Plan would not
have suffered these losses, and Plan participants would have had more money available to them
for their retirement.

131. Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

44

 

 
Case 2:19-cv-05738-MAK Document1 Filed 12/06/19 Page 48 of 53

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable
relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

132. The Prudence Defendants knowingly participated in each breach of the other
Defendants, knowing that such acts were a breach, enabled the other Defendants to commit
breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches
by the other Defendants and failed to make any reasonable and timely effort under the
circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches
of its co-fiduciaries under 29 U.S.C. § 1105(a).

SECOND CLAIM FOR RELIEF
Failure to Adequately Monitor Other Fiduciaries
(Asserted against Teva and the Board Defendants)

133. Plaintiffs re-allege and incorporate herein by reference all prior allegations in this
Complaint as if fully set forth herein.

134. Tevaand the Board Defendants (the “Monitoring Defendants”) had the authority to
appoint and remove members of the Committee and were aware that the Committee Defendants
had critical responsibilities as fiduciaries of the Plan.

135. In light of this authority, the Monitoring Defendants had a duty to monitor the
Committee Defendants to ensure that the Committee Defendants were adequately performing their
fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that
the Committee Defendants were not fulfilling those duties.

136. The Monitoring Defendants also had a duty to ensure that the Committee
Defendants possessed the needed qualifications and experience to carry out their duties (or used
qualified advisors and service providers to fulfill their duties); had adequate financial resources

and information; maintained adequate records of the information on which they based their

45

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 49 of 53

decisions and analysis with respect to the Plan’s investments; and reported regularly to Teva and
the Board Defendants.
137. Teva and the Board Defendants breached their fiduciary monitoring duties by,
among other things:
(a) Failing to monitor and evaluate the performance of the Committee
Defendants or have a system in place for doing so, standing idly by as the
Plan suffered significant losses as a result of the Committee Defendants’
imprudent actions and omissions;
(b) failing to monitor the processes by which Plan investments were evaluated,
their failure to investigate the availability of lower-cost share classes, and
their failure to investigate the availability of lower-cost separate account

and collective trust vehicles; and

 

(c) failing to remove Committee members whose performance was inadequate
in that they continued to maintain imprudent, excessively costly, and poorly
performing investments within the Plan, and caused the Plan to pay
excessive recordkeeping fees, all to the detriment of the Plan and Plan
participants’ retirement savings.

138. As a consequence of the foregoing breaches of the duty to monitor, the Plan

 

suffered millions of dollars of losses. Had Teva and the Board Defendants complied with their
fiduciary obligations, the Plan would not have suffered these losses, and Plan participants would
have had more money available to them for their retirement.

139. Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Teva and the Board Defendants

are liable to restore to the Plan all losses caused by their failure to adequately monitor the

46

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 50 of 53

Committee Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate

relief as set forth in their Prayer for Relief.

JURY DEMAND

140. Plaintiffs demand a jury.

PRAYER FOR RELIEF

136, WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all
claims and requests that the Court awards the following relief:

A. A determination that this action may proceed as a class action under Rule 23(b)(1),
or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil Procedure;

B. Designation of Plaintiffs as Class Representatives and designation of Plaintiffs’
counsel as Class Counsel;

cC. A Declaration that the Defendants, and each of them, have breached their fiduciary
duties under ERISA;

D. An Order compelling the Defendants to make good to the Plan all losses to the Plan
resulting from Defendants’ breaches of their fiduciary duties, including losses to the Plan resulting
from imprudent investment of the Plan’s assets, and to restore to the Plan all profits the Defendants
made through use of the Plan’s assets, and to restore to the Plan all profits which the participants
would have made if the Defendants had fulfilled their fiduciary obligations;

E. An order requiring the Company Defendants to disgorge all profits received from,
or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. § 1132(a)G) in the form of
an accounting for profits, imposition of a constructive trust, or a surcharge against the Employer
Defendants as necessary to effectuate said relief, and to prevent the Employer Defendants’ unjust

enrichment;

47

 

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 51 of 53

F, Actual damages in the amount of any losses the Plan suffered, to be allocated
among the participants’ individual accounts in proportion to the accounts’ losses;

G. An order enjoining Defendants from any further violations of their ERISA fiduciary
responsibilities, obligations, and duties;

H. Other equitable relief to redress Defendants’ illegal practices and to enforce the
provisions of ERISA as may be appropriate, including appointment of an independent fiduciary or
fiduciaries to run the Plan and removal of Plan fiduciaries deemed to have breached their fiduciary
duties;

L An award of pre-judgment interest;

J, An award of costs pursuant to 29 U.S.C. § 1132(g);

K. An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the common fund
doctrine; and

L. Such other and further relief as the Court deems equitable and just.

Respectfully submitted,

 

CAPOZZI ADLER, P.C.
m5, ony a
‘ a oe a Cf a Pl
Lor ve toe £ ‘ KEL. 7 - ~
Dated: December 5, 2019 Donald R. Reavey, Esquire fj
Attorney ID # 82498

Mark K. Gyandoh, Esquire
Attorney ID # 88587

2933 North Front Street
Harrisburg, PA 17110
(717) 233-4101

Fax (717) 233-4103

Counsel for Plaintiffs and
the Putative Class

48

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 52 of 53

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

JERRY PENNELL, JEREMY FERNANDEZ AND

SHANE PERRILLOUZ, individually and on behalf of

all others similarly situated,
Plaintiff,

VS.

TEVA PHARMACEUTICALS USA, INC., BOARD
OF DIRECTORS OF TEVA PHARMACEUTICALS
USA, INC., DR. SOL J. BARER, KARE SCHULTZ,
ROSEMARY A. CRFANE, AMIR ELSTEIN,
MURRAY A. GOLDBERG, JEAN-MICHEL
HALFON, GERALD M. LIEBERMAN, ROBERTO

A. MIGONE, DR. PARRY D. NISEN, NICHEMIA J.

PERES, RONIT SATCHI-FAINARO, TEVA

PHARMACEUTICALS USA, INC. INVESTMENT

COMMITTEE, and JOHN AND JANE DOES 1-36,
Defendants.

> CIVIL ACTION NO.:

: CLASS ACTION COMPLAINT

: JURY TRIAL DEMANDED

CERTIFICATION OF COMPLIANCE

I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential

information and documents.

Submitted by: Capozzi Adler, P.C.
oo

. } 4 foo £ ;
Signature: Wer oe oa & : KOS 24 . f
i
Name: Donald R. Reavey, Esquire

Attorney No. (if applicable}: 82498

 
Case 2:19-cv-05738-MAK Document 1 Filed 12/06/19 Page 53 of 53

Donald R. Reavey, Esquire Harrisburg, PA 17110
Craig 1. Adler, Esquire** Attgrneys it ‘Telephone: (717) 233-4101
Andrew R, Eisemann, Esquire*** Facsimile: (717) 233-4103
Glenn A. Parno, Esquire** www. capozziadier.com
Mark Gyandoh, Esquire**

Bruce G, Baron, Esquire

Brandon 8. Williams, Esquire

Nicholas J, Luciano, Esquire

Daniet Sullivan, Esquire**

Corey 8. Smith, Esquire****

Garrett H, Rothman, Esquire, of Counsel
Donna M. Desfor, Esquire, of Counsel
Timothy T. Ziegler, Sr. Reimb. Analyst
Karen L. Fisher, Paralegal

Linda Gussler, Paralegal

Kelly A. Galski, Paralegal

ae: .

sw(Licenedin PAand ND) December 5, 2019
+#4#(Licensed in PA and NY)

##** (Licensed in PA and WA)

Louis J. Capozzi, Jt, Esquire* Primary Office:
Daniel K. Natirboff, Esquire Capozzi Adler, P. C. 2933 North Front Street

   

Mid-Penn Abstract Company
355 N. 21" Street, Suite 205
Camp Hill, PA 17011
Telephone: (717) 234-3289
Facsimile: (717) 234-1670

 

Prothonotary

James A. Byrne U.S. Courthouse
601 Market Street

Philadelphia, PA 19106

 

Re: Jerry Pinnell, et.al, v. TEVA Pharmaceuticals USA, Inc., et. al.
Our Matter No. 553-19

Dear Prothonotary:
Enclosed for filing, please find the following documents for filing with the Court:

Civil Cover Sheet

Case Management Track Designation Form

Designation Form

Notice of a Lawsuit and Request to Waive Service of a Summons for 14 Defendants
Waiver of the Service of Summons for 14 Defendants

Civil Action Complaint

Certification of Compliance

CD containing complete copy of documents

Check in the amount of $400.00 to cover the filing fee.

 

CO PARAME Whe

Please let me know if you have any questions or need additional information.

 

Sincerely, veo
—f C ] |
ae ito “ly oo (ge. r U
Linda Gussler, (Paralegal ee
Enclosures

memansestit

 
